DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s Amendments and arguments of October 29, 2020 has been fully and carefully considered. In an e-mail communication dated February 2, 2021 by the Examiner to Pro Se Applicant , Alexander Levin, applicant was informed that the response to the non-final rejection of 7-29-2020 was received by the USPTO, the response was delivered to the Examiner of Record, via Supervisory Patent Examiner, Darnell Jayne.   It was explained to applicant, that all USPTO buildings are closed due to COVID-19 and when SPE was in her office on another matter she had seen the correspondence and had the correspondence uploaded to the system.  The substitute specification has been entered however, applicant was required to submit, clean copy of the entire specification, marked up copy and a statement that the substitute specification does not contain new matter.   The Examiner has reviewed the clean specification, marked up specification and has determined that there is no new matter. The Examiner further stated in the e-mail to applicant that the Examiner can make the necessary changes and by interview (telephone) applicant can authorize the Examiner to make changes to the claims and the specification by Examiner’s Amendment authorized by applicant in order to expedite prosecution on the merits. [Email’s attached to the interview Summary] Applicant has stated in the interview and e-mail that the substitute specification of 10-29-2020 contains no new matter.  Applicant had argued in 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alexander Levin on February 8, 2021.
The application has been amended as follows: 
In the Specification:

In the Substitute Specification dated 10-29-2020 Clean Copy - Delete Pages 1-3 in their entirety.   See annotations by the Examiner crossing out the Patent, Classification, and Examiner of Record. 
In the Claims:
Insert the following new claim set:--
Claim 1. (Twice Amended)  A photobioreactor for cultivation of microalgae or cyanobacteria comprising a support structure comprising a plurality of  posts, a plurality of cross bars and a plurality of supporting angles wherein said plurality of cross bars 
said  bank of frames further comprising  an inflatable transparent or translucent film polymeric sleeve sandwiched between a bank of abutted in-line line frames with wire nettings disposed on an underside of said polymeric sleeve; 
wherein each frame of said bank of frames  includes two longitudinal Z-profiles and two transverse strips and wherein said bank of frames includes transparent or translucent glass panes in connection with lateral sections of said frame; 
wherein said inflatable polymeric sleeve an includes inlet port and an outlet port and when said polymeric sleeve when inflated forms a small duct  and is inclined at an angle determined by the incline of the abutted frames;
 wherein said Z-profiled frame section supports said transparent or translucent glass panes and include fastening members to secure said glass panes; and
 wherein said support structure include two parallel row rows of posts and two parallel rows of inclined supporting angles secured to said posts; 
and wherein said inflated polymeric sleeve duct is in operative connection with a first and a second external header including said inlet port and said outlet port for 
2.(Twice Amended)  The photobioreactor as claimed in claim 1, wherein said header further includes a level gauge and a controller for monitoring the level of suspension within said photobioreactor.
3.(Twice Amended) The photobioreactor as claimed in claim 1, wherein said frames and supporting angles include aligning screws for preventing mis-alignment of said frames.
4. (Twice Amended) The photobioreactor as claimed in claim 1, wherein said glass panes is UV blocking glass.
5. (Twice Amended) The photobioreactor as claimed in claim 1, wherein said first header supplies microalgae suspension fluid into said inflated polymeric sleeve duct by a first inlet port and wherein the second header includes a second inlet port for supplying carbon dioxide into said shallow duct in counter-flow relationship with said first inlet port supply of microalgae suspension fluid.  
6. (Twice Amended) The photobioreactor as claimed in claim 1, wherein said first header supplies microalgae suspension fluid into said inflated polymeric sleeve duct by a first inlet port and wherein the second header includes a second inlet port for 
7. (Twice Amended) The photobioreactor as claimed in claim 1, wherein the angles of inclination of said supporting angles gradually increases along the direction of flow in said shallow duct.
8.(Twice Amended) The photobioreactor as claimed in claim 1, wherein the frame is constructed with U-channels.
9. (Canceled)
10. (Twice Amended) The photobioreactor as claimed in claim 1, wherein the frame is constructed with C-channels.
11.(Twice Amended)  The photobioreactor as claimed in claim 1, wherein the frame is constructed with I-Beams.
12.  (Twice Amended) The photobioreactor as claimed in claim 1, wherein the supply of carbon dioxide gas from said external header is applied with pulsating pressure to said shallow duct.
13. (Canceled)
14. (Twice Amended) The photobioreactor as claimed in claim 1, wherein said inflatable sleeve is sandwiched between transparent or translucent polymeric sheets disposed above the frames and below the wire nettings are being below the frame.
15.  (Twice Amended) The photobioreactor as claimed in claim 1, wherein said inflatable sleeve is sandwiched between UV filtering transparent or translucent 
16.  CANCELED
17. (Twice Amended) The photobioreactor as claimed in claim 1, wherein said glass pans are fastened to said frames on the underside of said inflatable sleeve.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach and/or suggest a photobioreactor which includes an inflatable polymer sleeve sandwiched between glass panes and bank of frame with wire nettings.  Specifically, the concept of providing a culturing photobioreactor comprising a transparent film polymeric inflatable sleeve sandwiched between a bank of frames with wire netting located below the sleeve and glass panes above the sleeve has not been taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                            Primary Examiner, Art Unit 1771